DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 06/22/2018.  Currently, claims 1-12 are pending.
Drawings
The drawings are objected to because figure 2 has no reference numbers.  Furthermore, the drawings are objected to under 37 CFR 1.83(a) because they fail to show reference numbers (101, 108d) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,049,128 to Duquette.
Regarding claim 1, Duquette discloses  a catheter valve (4 of fig. 1, 20 of fig. 3) for use with a catheter comprising: an inlet nozzle (24) at a front end of the valve for receiving a syringe to facilitate rapid inflation and deflation of an inflatable balloon at a distal end of the catheter during catheterization (the valve is capable of receiving a syringe for facilitating rapid inflation and deflation as claimed; although this embodiment is connected to an intravenous catheter, it is capable of use with a balloon catheter);

the front end of the longitudinal stem further comprises sectional longitudinal grooves (29) which cuts across the longitudinal and cylindrical stem extending from a head end of the front end of the stem up till the rib of the stem and the head end is curved inwardly in between each sectional longitudinal groove (see fig. 4-5); and
the rear end of the longitudinal stem further comprises sectional longitudinal grooves (30) which cuts across the longitudinal and cylindrical stem in a triangular form (the formation of each section of 26 form an imaginary triangular form to the middle, as if the circle were cut into 4 pie pieces, each would be triangular form) extending from a head end of the rear end of the stem up till a bottom interface of the rib (fig. 4, 6).
Regarding claim 3, Duquette discloses the catheter valve (20) according to Claim 1, wherein the inlet nozzle (24) at a front end of the valve is smaller in diameter at a front and has a larger diameter towards a rear opening of a distal end of the inlet nozzle (24 is smaller in diameter than 22, see figure 3).
Regarding claim 4, Duquette discloses the catheter valve according to Claim 3, wherein the front opening of a proximal end of the inlet nozzle (24) and the rear opening of a distal end of the inlet nozzle with a change of diameter there between forms a seat which engages the head end of the front end (26) of the longitudinal stem (23) up till the rib (30) with the front end (26) of the longitudinal stem (23) protrudes protruding out of the seat and the rib (30) resting at the bottom interface of the seat (see fig. 3: 30 is seated between 24 and 22; 26 extends beyond the seat into 24, 24 is smaller diameter than 22).
Regarding claim 5, Duquette discloses the catheter valve (20) according to Claim 1, wherein a front opening of the rear end of the valve (where 22 reduces diameter at 20) with a change of diameter there between forms a seat (where 27 is resting) which engages the head end of the rear end (32) of the stem with the head end of the rear end (32) of the stem resting on an interface in a middle of the internal rear end (where 22 reduces diameter at 20) of the valve.  (See figure 3; 32 would rest at interface of where 22 meets 20, the middle of the rear end of valve.)
Regarding claim 6, Duquette discloses the catheter valve (20) according to Claim 1, wherein the middle section (22) of the valve (20) having an opening (the space within 22) which connects to the rear end of the valve (at reduced diameter 22 to 20); the opening of the of the middle section (102b) of the valve (100) further  comprising a cylindrical rib (closing means, not shown, see column 4 lines 63-68) which provides an 
Regarding claim 7, Duquette discloses the catheter valve (20) according to Claim 1, wherein the resilient means (27) includes a spring (27 is a spring means).
Regarding claim 8, Duquette discloses the catheter valve (20) according to Claim 1, wherein the catheter valve (20) is detachable between the front end and the rear end of the valve (24 and 20 are separate structures, thus able to be detached).
Regarding claim 10, Duquette discloses the  catheter valve (100) according to Claim 1, wherein the O-ring (28) is made of rubber, silicone or any material which enables formation of a seal. (column 5 lines 27-28)
Regarding claim 11, Duquette discloses the catheter valve according to Claim 1, wherein the resilient means includes an elastic material that provides compressibility. (Column 5 lines 26-27)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duquette in view of US 5,047,021 to Utterberg.
Regarding claim 2, Duquette discloses the device substantially as claimed as disclosed above, but does not disclose wherein the front end (29) of the longitudinal stem (23) is half of a length of the rear end (32) longitudinal stem.  
Utterberg discloses male luer lock medical fittings.  Utterberg discloses the length of the nozzle (front end of the stem) and locking rings are chosen to have relative dimensions which enable a user to disconnect the device easily from the attached connector.  (Abstract)  Furthermore, the device can be designed to specific standards in order to connect with other devices of the same standard.  Finally, the length of the connector should be reduced to its very minimum amount that will still work as intended, in order to reduce pressure drop across the connector (column 4 lines 60-65).  
Before the effective filing date of applicant’s invention, it would have been considered a routine optimization within the prior art conditions through routine experimentation to arrive at applicant’s claimed front end as half the length of the rear .  
Claims 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duquette.
Regarding claims 9, 12, Duquette discloses the device substantially as claimed as disclosed above, and further discloses the catheter valve comprises of a two part assembly (24 and 22 to 20).  However, the first part of the assembly does not comprise the front and middle section of the valve; it only comprises the first section as claimed.  The second part of Duquette’s device comprises the middle section and the rear end of the valve with the outlet nozzle.  Before the effective filing date of applicant’s invention, it would have been considered a mere rearrangement of parts to provide the middle section of the valve with the front end instead of the rear end, as such rearrangement would not modify the function of the device, thus making it a simple design choice which does not produce any new or unexpected result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,029,946 discloses a needleless valve.  See relevant figures 1, 12-14.  US 6,540,205 discloses a fine adjustment flow control valve with radial ribs to provide stiffening, thus opposing any torque applied to twist the valve stem.  US 6,228,069 to Barth et al. discloses a needleless access device, including spring (28), first and second valve housing (13, 14) and stem (16).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A SNYDER/Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783